Future of the Africa/EU strategic partnership on the eve of 3rd Africa/EU summit (debate)
The next item is the statements by the Council and the Commission on the future of the Africa/EU strategic partnership, on the eve of the third Africa/EU summit.
Madam President, ladies and gentlemen, I am first of all most grateful to you for offering me the opportunity to speak about the next European Union-Africa summit, which I know is of interest to a great many of you.
If the first summit, held in Cairo in 2000, launched the process of continental cooperation, the second, which took place in Lisbon in 2007, defined the new programme for European Union-Africa relations. The third, in Tripoli, should consolidate our strategic partnership and finally yield concrete results.
It is on the issues of peace and security that the leading role played by the African Union is of the greatest importance. In Sudan, the African Union was the first to deploy a peacekeeping mission. In Darfur, thanks to the panel led by Mr Mbeki, the African Union is taking up a leading global political role. The progress that has recently been made in negotiating a North-South framework agreement is an important step forward towards a peaceful transition. The Union's deployment in the course of an election observation mission, moreover, clearly emphasises our determination to contribute towards ensuring a peaceful transition in Sudan. In Somalia, AMISOM, the African Union Mission in Somalia, is the only actor present on the ground in Mogadishu.
As far as coups d'état are concerned, the strict zero-tolerance rule applied by the African Union provides protection and plays a decisive role in re-establishing constitutional order. The African Union has become the organisation that establishes norms, not only in this sphere but also in that of political governance, on the African continent and in the process of economic integration. It provides the political framework enabling its member states and regional economic communities to encourage intra-African exchange and transnational infrastructure. The whole of the portfolio of the New Partnership for Africa's Development, including its socio-economic development programme, is currently fully integrated with the African Union.
This internal process goes hand in hand with the reforms put into effect in international governance structures as regards African representation. The African Union is well placed on this issue to coordinate African positions in the international arena. On climate change, for example, the Prime Minister of Ethiopia has been mandated by the African Union to speak on behalf of Africa on the international stage.
The African Union has become indispensable to the European Union in a number of cases for which we need solutions and contributions from Africa, whether it is a case of peacekeeping, migration, drug trafficking, climate change or the International Criminal Court. Africa also offers opportunities that the Union should explore, take for example cooperation in the area of energy relations, the Arms Trade Treaty, and the prospects offered by the private sector, to name only a few. A particular challenge in the framework of European Union-African Union cooperation is clearly linked to the International Criminal Court. Our African partners contributed to its establishment and their cooperation remains essential to this political objective, which is of primary importance to the European Union. They have, however, been critical of the manner in which the affair of President al-Bashir of Sudan has been dealt with, and of the fact that the Security Council did not invoke the suspension procedure, which has led the African Union to distance itself from the Court. As for the Union, we obviously remain wholly in favour of the independence of the Court and we can only leave the matter in the hands of the Security Council as far as a possible suspension procedure is concerned. During the next summit, we shall clearly express our opinion, while knowing perfectly well that the summit will undoubtedly not bring about a change in the position of the African Union, which has also been clearly established.
Europe remains Africa's most important partner. Political, economic, institutional and development cooperation always exceeds that of any other regional partnership or of any relationship with a national government. However, the Union should not underestimate the rapid growth in the participation of emerging partners. The Union should be pleased with this new context, but since it has an effect on European Union-African relations, we are also asking for a renewed focus on the known elements that constitute our trump cards and bring added value, for better coordination to be ensured and for priority to be given to situations that are of advantage to all.
For the Union, we find ourselves in an institutional situation without equal elsewhere in the world: two Unions that have regional integration as their goal and which wish to contribute to the advent of a multilateral system of global governance. The African Union is watching the creation of the new institutions put in place by virtue of the Treaty of Lisbon with interest. An Africa that is at ease, courted by multiple partners offering for the first time, and indeed the first time in a long while, promising perspectives for growth, will clearly wish to be treated as an equal.
Preparation for the summit is therefore proceeding. Discussions with our Libyan hosts and our opposite numbers from the African Union have been useful. A great number of leaders, from both Europe and Africa, have confirmed that they will be taking part at the highest level. The principal discussions at the summit will be on its central theme: investment, economic growth and job creation, as well as on several associated secondary themes. We hope that these discussions will lead to concrete results.
Participants in the political dialogue at ministerial level, which took place in Malawi, were able to finalise the summit communiqué, the declaration of Tripoli, and the joint action plan for 2011-2013. The latter represents a solid foundation for our future efforts by ensuring a good balance between traditional development priorities - infrastructure, the Millennium Development Goals; political themes - peace and security, democratic governance and human rights, migration, mobility, jobs; and new promising spheres of cooperation, such as renewable energy, climate change, information technology and space, to mention only a few.
Finally, I should like to say to you, on behalf of President Van Rompuy, that I warmly welcome Parliament's positive participation in the discussions on the future of relations between Africa and the European Union, and I welcome the meeting between the European Parliament and the Pan-African Parliament, which will be held in Tripoli on 27 November, just before the summit. This meeting will constitute an excellent occasion for drawing up basic recommendations for the debate in plenary which will take place during the summit. I am equally pleased with the tenor of this debate today, and I await your opinions with interest.
Member of the Commission. - Madam President, it is true that achieving the Millennium Development Goals and overcoming poverty remain at the heart of Europe's partnership with Africa. At the same time, our relations go far beyond that. The cooperation opportunities of the two continents are enormous.
Earlier this month, the Commission presented proposals on how to consolidate our relationship by adding strength to it and focusing on inclusive and sustainable growth in the long term. The summit in Tripoli will be an excellent occasion to discuss ways of improving our cooperation in this respect.
The Commission believes that there is a need to enhance political and policy dialogue beyond traditional development scenarios. The EU and Africa must cooperate bilaterally and also work together on the international stage to promote our shared interest: tackling climate change, making progress towards the MDGs and promoting peace and security, democratic governance and human rights.
This aim is to ensure that both sides can jointly address the global challenges that will dominate the summit agenda and prepare the ground for a more effective and mutually-beneficial cooperation.
Given the summit's focus on investment, growth and job creation, we also need to agree on how to work together to overcome the repercussions of the economic and financial crisis. This will notably require promoting a more business- and investment-friendly environment. It will be the occasion to look into promising areas such as renewable energies, information and communication technologies, science and others. These are the areas where African demands are huge and where, at the same time, Europe has a lot to offer. We can also build on joint successes so far: peace and security, and regional integration.
This ambitious agenda requires building on the success of the Lisbon Summit in 2007 and on the results achieved since then by the Joint Africa-EU Strategy and its first action plan. Drawing from the lessons learned, the communication also calls for both sides to do more to overcome the current fragmentation of policy frameworks and financial instruments. Better synergies between EU policies, notably with sub-Saharan Africa and the Mediterranean region, should be found to ensure real coherence and increased effectiveness and visibility. Better internal coordination with Member States and the active involvement of all stakeholders - Parliament, civil society, the private sector - are also needed.
In order to deliver better results, the action plan for 2011-2013 should give priority to activities that have a clear regional, continental or global added value. The summit will be an excellent opportunity to plot our way forward. It will also require changes on the European side, and that will require us to improve the way the EU steers its relations with Africa.
I believe we will need to continue this debate after the summit, but I am very much looking forward to the debate today so that we will be well prepared for the summit.
Madam President, the common challenges which stand before Africa and the European Union are clear and unequivocal. Both Mr Chastel and Mr Piebalgs have spoken about this. Without doubt, we can include, here, the eradication of poverty, peace and security, democracy and human rights, global governance and climate change. We have also established specific objectives at international level - the Millennium Development Goals. I agree with Mr Piebalgs that reaching the Millennium Development Goals will be crucial, in fact, for cooperation on development and for the future of Africa.
We have also formulated certain additional goals, which are very important for mutual relations between the European Union and Africa. These are: improving the good quality of political governance, and effective, honest and sustainable governance of natural and economic resources. We hope the partnership between the European Union and Africa, as well as common strategies and measures, will produce definite effects. We hope, for example, that the economic growth being observed in many African countries will foster social inclusion and that it will reduce the level of poverty and social inequalities. Therefore, we want, in fact, to create the conditions for investment and trade, and, in consequence, for the creation of new jobs. We are hoping, too, that this development will be sustainable, which means that it will lead to the building of an effective, ecological and competitive economy.
An aspect which will also certainly be emphasised strongly at the summit is the huge, currently unused potential of Africa in the field of renewable energy, including hydro, solar, wind, geothermal and biomass energy. This is something which represents a certain potential which up till now has not been fully used, and just like other aspects of Africa's potential, it does not always work for the good of the people who live there. Concentrating on good governance and on the use of this potential will lead, or may lead, to a qualitative change.
Madam President, the only intercontinental partnership which the European Union has established is the strategic partnership with Africa.
After reading the text which the Commission published ahead of the forthcoming summit, I could not help feeling that it sounded almost too positive. As if it were written by somebody wearing rose-tinted spectacles.
The reality is, however, far from rosy. If we want to overcome problems, we must talk about them quite openly. On the African side, disintegration still prevails. The political mandate of the African Union is weak and the African continent is still divided, including economically.
The economic partnership agreements between the EU and African countries do not work, and the African regional economic communities make the whole situation even more confused.
In short, it is hard to talk about Africa as one unit. On the other hand, the Union and its Member States do not have coherent policies on Africa, and they often take a utilitarian or paternalistic approach to partnership. It would therefore be a good thing if the Commission also took account of these aspects in its report.
Madam President, the present time, marked by the crisis, should leave little room for tried and tested methods and for what has been heard before. If the EU-Africa summit is not to be in vain, it should succeed in confronting real problems. What is more, and this is by far the most important aspect, it should open up the prospect of the considerable potential enjoyed by the African continent.
From Africa, we expect a clear message as regards an improvement in its governance, its capacity for realising added value and its determination to stop the pillaging of its resources. We also expect Africa to point out the obstacles that it is still in no position to eliminate with the help of its own resources.
From Europe, we expect it to develop its listening capacity, its part in the progress of Africa, its concern to free the dark continent of political, economic and commercial slavery. Europe has an overwhelming responsibility in these areas.
If the European Union-Africa Summit is going to contribute to opening the way to better representation for Africa on the Security Council and at the G20, and put it in a better position to eradicate poverty, the summit will not have been in vain.
Madam President, relations between Europe and Africa are under strain. In my opinion, this is not just owing to the economic crisis but also owing to our short-term instead of long-term thinking. Do we want, in the short term, to see free trade throughout Africa and thus to push through the European Partnership Agreement (EPA) of all those countries, or do we want a stable, growing economy in Africa in the long term, with whom we can then do business more generously? Do we want Africa to keep its migrants at home now, or do we recognise that our domestic populations are going to age in future and that we shall then be in need of workers? Do we want to avoid paying now for global warming and the problems this is causing in Africa and later be faced with a destabilising country, or continent, and large groups of refugees? Do we want to casually enter into a conflict with China now to obtain raw materials as quickly as possible, or do we want to still be able to benefit from Africa's prosperity at a later date? Also, primarily, how do we ensure that Africa can benefit from its own raw materials in the long term, too? How do we ensure that African citizens are able to call African leaders to account? After all, this EU-Africa Summit in Tripoli has also shown that we are dealing with leaders who have long been sitting out their time: Bouteflika, dos Santos, Mugabe - you could wonder whether any of these men have the best intentions for their people. We must find an answer to these questions.
on behalf of the ECR Group. - Madam President, Africa is the richest continent in the world and its people the poorest in terms of per capita income. How is this possible? I think Commissioner Piebalgs struck the right note when he said that we need concrete action at a regional, continental level.
To get there we do not need more handouts, which just keep people in subsistence poverty; we need to work to create economic growth. Economic growth can only come from enterprise and education, but education and enterprise can only come if there are the instruments to create economic growth. For example, much of Africa does not have electricity, so Africa does not have the proper education or the proper computers or the proper infrastructure for economic growth. We now need to put more electricity into Africa, we need clean water, and we need to have food security. I am delighted that the African Union is now following a policy of zero tolerance for coups d'état. Hooray, as the Council said.
What we need to do now is to look at Africa as a modern, emerging economic tiger and enable Africa to be fuelled faster and quicker in order to grow richer.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, I thank Mr Deva for his contribution but can I ask him, when he says that the euro handouts are over, if he does not agree that all Member States, including the United Kingdom, should stick to the calendar for achieving the UN Millennium Development Goal of committing 0.7% of GNP to development aid by the year 2013?
If not, how can his aspiration for clean water, food security and an end to poverty be met without the international community meeting its promises on aid levels?
Madam President, I am very grateful for the honourable Member's intervention. I said to the House that handouts will not simply alleviate poverty.
Of course, I support the Millennium Development Goals and I applaud the Conservative government which, while having to cut our national budget by something like 30%, including our school budget, has ring-fenced and increased our development assistance budget by 27%.
I am very grateful to Mr Howitt for enabling me to air this extraordinary act of consistency and generosity on the part of the coalition government in London.
But even by increasing the budget by 27%, and even if we reach the Millennium Development Goals, we are not going to eliminate poverty in Africa until we help Africans to grow wealthier.
Europe did not become what it is today just by eliminating poverty and living at subsistence level. It grew rich by creating wealth. Until we create wealth in Africa which can be retained and is not brought back, we will not succeed.
Madam President, the European Union frequently portrays economic partnership agreements as an opportunity for African countries. It also despairs of seeing these agreements signed rapidly.
However, the question that concerns us is knowing why these countries do not fall over themselves to sign these agreements that would be so advantageous for them. Quite clearly, views differ on the quality of these agreements, and as long as these differences of opinion remain, the African, Caribbean and Pacific (ACP) Group of States will jib at signing them.
Would it not be advisable to engage further in dialogue and understanding by listening to the concerns and the expectations of the ACP Group of States? These states want to talk about development strategy, while, frequently, Europe replies only in terms of opening markets.
It is this listening that the ACP-European Union Joint Parliamentary Assembly enforces. I believe that the other European institutions should proceed in the same manner if we wish to build a real strategic partnership between Africa and the European Union.
Madam President, ladies and gentlemen, the third summit between the European Union and Africa is a fundamental opportunity to consolidate relations between the two parties.
During this event we will talk about economic growth, sustainable development and political governance, considering several dossiers, including an examination of the agriculture and food safety sector in the context of the Millennium Development Goals.
In order to guarantee universal access to food, combat poverty in rural areas and improve the quality of agricultural production, the participation of producers' organisations and sector associations is required so that they can be committed and aware, and improve the distribution and management of natural resources.
The European Union must work to make the best of these opportunities to intensify dialogue and cooperation in support of regional integration in Africa. In particular, the imbalances and corruption of cooperation initiatives must be fought. Governments' responsibilities must not predominate over those of civil society and the participation of all those involved in strategies of sustainable economic and social growth must be guaranteed.
(DE) Madam President, specific initiatives for growth and employment are to be discussed at the EU-Africa summit, and that is a good thing. However, it is not good for a ludicrous project like the trans-African Super Highway to be built with EU support, because the 500 km of road, planned for 2012, to be built right through Tanzania and Kenya, right through the largest game reserve in the world, the Serengeti, is a project that should be rejected. Every year, millions of wild animals roam through the Serengeti to their watering holes in the north. Scientists are issuing specific warnings about the ecological disaster that is looming here: if the animals cannot access the water, the ecosystem will collapse, biodiversity will be lost and it will damage local tourism, which accounts for 23% of Tanzania's income. I therefore call on the Council and the Commission to say a definite 'no' to this project, which represents ecological and economic madness. Let us protect Africa's last resources, let us save the Serengeti for a second time. I would also ask you, if you will, to sign the written declaration against this project, the Serengeti Highway, that I have submitted.
(RO) Madam President, the European Union-Africa Summit taking place in Tripoli next week provides us with the opportunity to think about the direction in which we want to steer this partnership that links us with Africa.
In my view, the European Commission Communication of 11 November is welcome. I would particularly like to welcome the emphasis placed in this document on the need to supplement development cooperation with specific measures which could trigger sustainable, inclusive growth in this region.
In fact, if we want the countries in Africa to become the Union's genuine partners and take control of their own destiny, there is no other way to achieve this than by promoting economic growth. I would like to highlight three points which I feel are particularly important in our future relations with Africa:
firstly, if we want the Union's voice to be heard in Africa, we must ensure that we are dealing with a partner who is receptive to our message. With this in mind, strengthening the African Union in institutional and operational terms is a priority;
secondly, I believe that partnership in peace and security is the area of cooperation with Africa which works best at the moment, based on the analysis of both the Commission and experts. However, I believe that we can do more than this. In my view, we need to strengthen the conflict prevention aspect and the policy consolidation mechanisms because both the conflicts and fragile state of some countries in the region obviously influence the achievement of the Millennium Development Goals;
finally, I would like to stress how vital it is to establish democracy and respect human rights. The European Union and Africa are frequently out of harmony on these matters. Political dialogue must therefore be strengthened and the establishment of democracy in this region must be a matter of priority raised systematically in relations with Africa.
(PL) Madam President, achievement of the Millennium Development Goals occupies a strategic position in the new plan to implement a joint Africa-EU strategy. A fundamental problem is to reduce poverty, which has become worse as a result of the crisis. Almost 30% of the world's population lives in extreme poverty, which means having less than USD 1.25 per day. Over 100 million people do not have access to safe water. Almost 80 people die of hunger every minute, and this includes 60 children. Every year, this amounts to 40 million, equivalent to the population of a large European country. The situation is most difficult in Africa, and in particular in sub-Saharan Africa.
In addition to strategic measures, this also requires an increase in immediate aid. The dying cannot wait. The Union is the largest donor of development aid. Over half of official support comes from us. We should be proud of this. We must intensify our aid for Africa, and make it more effective. Therefore, I support the Commission in its plans to strengthen cooperation on development, based on sustainable growth and action to prevent social exclusion.
(FR) Madam President, Mr Chastel, in 2007, we Africans and Europeans were very ambitious. Our joint strategy was based on an action plan containing eight very concrete strategic partnerships.
At the Tripoli summit, a second action plan will be adopted. For my part, I should like to emphasise four requirements that need to be satisfied for this strategic plan to be a real success. I would first insist on greater participation by the national parliaments, European and Pan-African, in the implementation of this joint strategy.
Second, there must be better linkage between the joint strategy and the Cotonou Agreement.
Third, the Tripoli summit, which is dedicated to investment, economic growth and job creation, must, if it is to succeed, urgently address the question of improving the climate for business - I have heard this mentioned in several speeches, but it is essential. The legal and judicial inviolability of private investment is one of the keys to Africa's economic and social development. There will be no other development strategy, Mr Hoarau, than the opening of markets. Everything else is charity and, unfortunately, until now, that is not working, at least not sufficiently.
In conclusion, the final element: I should like to ask you, Commissioner, to see whether it would not be useful to discuss this quickly at Commission level and to draw up some proposals to ensure that those of our businesses operating in developing countries, and particularly in the natural resources sector in those countries, comply or fall in line with the Dodd Act enacted by the US Congress, because that would constitute a giant step in the fight against the pillaging of natural resources and against corruption.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, I wanted to ask Mr Michel, given his distinguished career as a development Commissioner and his enormous experience in Africa, whether he could get African parliaments - particularly the African parliaments' public scrutiny committees on finances and budgets - to be empowered and strengthened and given greater support from us so that they could actually question what happens with their ministers and their presidents in the enactment and clarity and accountability of the legislative and spending process? Would he agree that this may be something very important that we can do practically?
(FR) Madam President, that would certainly be possible. I must, moreover, say that the Commission has, for many years now, been financing the operations and capacities of national parliaments in developing countries precisely in order to give them the means of exercising that control. You will also know that, in another parliament and in another time, our fellow Member, Glenys Kinnock, championed the proposition that strategy documents per country and regional documents be of necessity, I should say almost as a precaution, proactively, debated in national parliaments.
You will also know, for example, that in order for there to be what is termed budgetary assistance, one of the conditions for there to be budgetary assistance, which is an act of confidence in the institutions of a developing country, is that the national budget, and hence the use to which development funds are to be put, be debated in the national parliament. I believe that, as far as the Commission is concerned, a whole series of conditions and a whole series of methods are already deployed in any case from that point of view.
Madam President, the African Union has proved sometimes to be a disappointment in confronting Africa's many challenges. The AU is all too often silent in the face of autocracy, corruption, electoral fraud and illegal coups d'état.
If the EU and Africa want to deepen and intensify their strategic cooperation in the future, we cannot shy away from expressing our expectations of Africa in a firm and frank manner. That means, in reality, that the African Union must become a more responsible and responsive organisation with genuine moral and political authority.
When Africa needs help to tackle humanitarian crises, we of course should continue to provide the necessary financial and human resources. In particular, the EU needs to ensure that its commitment to the Millennium Development Goals remains as robust as ever. The EU should also reflect on the damage done to African economies by its trade policies and its - sometimes somewhat absurd - farm subsidy regime.
But ultimately only Africans can solve Africa's problems. We need to grasp this reality and make it central to our approach to this strategic continent and our relationship with it.
(FR) Madam President, there is no point in mentioning that a joint strategy is a strategy that sets joint priorities and goals. We already have this strategy. What we need today is to put in place specific means of attaining these goals.
To this end, we need clear policy lines, coherent economic policies and stable social criteria. At the political level, respect for democratic values and human rights remains our guiding thread. In this context, I should like to invite our partners to ratify the African Charter on Democracy as quickly as possible and to see to it that the commitments undertaken by both parties be respected.
At the economic level, ensuring appropriate and transparent funding of the strategy and fighting corruption at all levels are the additional guarantees for the success of our joint activities. It is also extremely important that we continue to work towards establishing regional markets in which there is a recognised place for agriculture.
At the social level, dialogue with local NGOs and all the players in civil society must be given priority. We must constantly be directing social policy to a higher level. In this respect, I believe that we must keep a special place for education, training and youth mobility, in order to relaunch a new global dynamic. Our two parliaments, Pan-African and European, must endeavour to establish a regular follow-up of reports and annual action plans, with the assistance of joint experts. We are thus faced with several challenges. In order to meet them, we must move beyond the differences between and within our two continents. The EU-Africa summit is the occasion for proposing effective joint solutions, and it is up to us to grasp this opportunity.
(DE) Madam President, ladies and gentlemen, the signs look very promising for the EU-Africa summit. The summit will revolve entirely around an equal partnership for a better common future. Two months after the Millennium Development Goals summit in New York, we have the unique opportunity to take further specific, binding steps in the fight against poverty in Africa.
We are, of course, following all of China's extensive activities on the African continent to safeguard its own supply of raw materials with great concern. It is very much reminiscent of the behaviour of colonial states. The European Union must, therefore, press for a regulation that promotes the common good of, and social progress in, the African countries. That will create work that is sustainable. I therefore expressly welcome the Commission's proposal to employ effective controls in the context of raw materials management. Together with the African partners, we need to support a structural policy that promotes growth and climate protection in order for the African people to escape from the poverty trap. We support the Commission's proposals for social cohesion, because they will help to create jobs. We must put the people of Africa in a position where they can achieve the goal of earning a living wage through their own work.
Finally, I would like to provide a summary of the following priorities. Firstly, we need to strengthen the African Union and its representations in all international bodies - the Security Council, G20 and the Pan-African Parliament. The Millennium Goals must be achieved in Africa by 2015 by means of further initiatives. We must ensure that the social standards stipulated by the International Labour Organisation (ILO) are laid down and made binding in any economic and trade agreements between the EU and Africa.
Madam President, the Action Plan for the EU-Africa Strategic Partnership includes a section on democratic governance and human rights, which are regarded as 'key for sustainable development'. However, we have been very poor at implementing such objectives.
A prime example has been the failure to bring about real change in Zimbabwe. In 2007, in the lead-up to the first EU-Africa summit, we complained bitterly about the EU's hypocrisy in imposing a travel ban and asset freeze on Mugabe and his ilk with one hand, while inviting him to a summit in a European capital - Lisbon - with the other. Now we find that Mugabe is yet again invited to an EU-Africa summit, albeit in Libya, and we meekly trot along as if none of this mattered. To rub shoulders with Mugabe is an affront to our principles and is in direct contradiction to the EU's own, stated position. It is a failure of our diplomacy in Africa that any African government still has any regard for Mugabe.
Madam President, may I put two questions to the Council and the Commission? In Libya, will EU representatives voice their disapproval of Mugabe's presence? Secondly, what is the EU doing to actively promote good governance? Without it, there is little hope for a prosperous, democratic future for Africa.
(ES) Madam President, Commissioner, in just a few weeks the European Union has played a leading role in a large number of summits, beginning with China, then Asia, the United States and the G20. Soon we will go to Cancún and next week to the EU-Africa Summit.
We could see this as being simply a question of our schedule, a routine succession of summits that we encounter every year or every so often. We could, however, see it as being a series of summits in which we need to move forward on the issues, in which we need to introduce the necessary reforms in order to face up to a world that is changing in terms of its problems, its responses and its players.
This is how we must see the forthcoming EU-Africa Summit. There are 80 countries meeting together, representing a third of the United Nations countries and 1.5 billion inhabitants, which is one in every four. Unfortunately, we cannot say that we have the same proportional gross domestic product, as the 53 African countries include some of the poorest countries in the world.
What do we need to do in order to improve the action that we are taking? Firstly, we need to focus our priorities on more infrastructure, greater food security and more support for governability.
Secondly, we need to focus our aid instruments, support civil society, support private initiative and strengthen the role of the European Parliament and of the Pan-African Parliament. Finally we need to unite with Africa in a series of strategic relationships, for example, regarding international financial institutions.
The reform of the World Bank has given greater powers to the emerging countries, but it has taken power away from Africa. The President of the World Bank said in April that now the concept of the 'third world' has been consigned to the history books. Unfortunately that is not the case, but we can do something to ensure that it becomes a reality in the near future.
(IT) Madam President, ladies and gentlemen, first of all we must remember that Africa is the tenth world power, even in a year in which we remember an important issue - poverty - which certainly affects Africa as it affects many other continents.
We need to strengthen the association agreements and take action for economic sustainability, particularly through infrastructure, education, health and water resources, with real controls on the adequacy of the financial measures decided upon for African countries, remembering that Africa varies greatly from region to region. There are regions with particular needs, which often give rise to flows of illegal immigrants, for example. Instead, we need to adapt migratory flows to the effective needs of the labour market. A constructive dialogue can certainly protect fundamental rights and support governance in this extremely important continent.
Madam President, at the upcoming EU-Africa summit in Libya, EU leaders will face Meles Zenawi, the prime minister of Ethiopia. Ethiopia is not only the second most populous country in Africa and the headquarters of the African Union, it is also the partner - in terms of the Cotonou Agreement - which has prevented the delivery of the EU election report in Addis Ababa in 2005, and more recently in 2010, in order to avoid exposing the irregularities and the manipulation of the elections.
What good is the talk of democracy, human rights and good governance, which the EU is going to have with African interlocutors, if Meles Zenawi, the dictator of Ethiopia, is the interlocutor for Africa?
(SK) Madam President, we all know that the populations of many African countries are now dependent on humanitarian assistance from advanced countries. In future, however, our assistance should be directed towards stimulating the economic development of the populous areas, so that the citizens of African countries can gradually change the character of their countries through their own efforts.
Mineral resources and human resources give African countries the potential to escape from backwardness and poverty, with some well thought-out assistance from industrialised countries. If African countries are to attract jobs, know-how and major investment, there is clearly a need for greater political stability, a normal legal environment and acceptable rules for entrepreneurs, who will then be willing to develop their operations in African countries in an honest way.
A major barrier to such an environment is the savage authoritarian regimes whose behaviour discourages all decent people from entering into any form of cooperation. In my opinion, this is the problem which does most harm to the development prospects of the African continent. It is a problem that must be resolved.
(DE) Madam President, everyone knows the African proverb that asserts that 'poverty is like a lion; if you do not fight, you get eaten'. If we consider the current development aid and the cooperation between Africa and the European Union, we cannot help thinking that billions are currently being thrown as food for the lion rather than actually being used to help people.
Of course, the African continent has a whole range of problems. For one thing, there are the numerous armed conflicts that we do not really succeed in bringing to a peaceful end and which the money provided in aid, which often falls into the wrong hands, repeatedly serves to fuel. Secondly, the fact that economic growth rates hardly go hand in hand with success in combating poverty is problematic. In this regard, we need to take seriously the criticism that the EU is pressing the African states to opening up the markets, which could exacerbate poverty and hunger. This needs to be brought up in the free trade agreement discussions at the EU-Africa summit, along with the criticism that cheap food exports are putting the livelihoods of whole population groups at risk.
(RO) Madam President, the forthcoming EU-Africa Summit provides a good opportunity for devising a realistic cooperation strategy.
I think that the proposals tabled by the European Commission will, in terms of strengthening relations between both continents, facilitate the adoption of a specific action plan during the Summit. The decisions made by the Heads of State or Government who will be gathering on this occasion will affect 1.5 billion people in 80 countries.
Eradication of poverty, human rights and economic governance are common challenges requiring a common approach. This is why it is important that the EU-Africa partnership does not remain that of donor-beneficiary but becomes a partnership between equals.
Just as I have done during the debates on combating poverty, I would like to stress the importance of achieving the Millennium Development Goals. I think that, in particular, better coordination is needed between the four priority action areas: financing, food security, health and education.
(SV) Madam President, it should perhaps also be pointed out that Africa has in fact made some improvements itself recently. However, we know that there is still much to be done.
The economic crisis has unsettled and is still unsettling Europe. We analyse every-day life, but we pay very little attention to what has happened to the developing countries as a result of the global economic crisis. I think it would be very important to carry out such an analysis How have the developing countries been affected by the economic crisis?
I would also like to stress how important it is for us to facilitate, or rather improve, conditions for investments in developing countries, including for European investments in developing countries. There is no lack of ideas and investments from the developing countries themselves, but there is a need for stability. It would be an extremely positive development if the aid - or whatever we now want to call it - could help to create stability for the ideas, projects and investments of a domestic nature that could actually be carried out in the developing countries.
Member of the Commission. - Madam President, this has been an extremely rich debate and I would just like to emphasise a couple of points in answer to some questions.
I think it would be wrong not to recognise that Africa has changed substantially. Africa has more self-confidence; and good reason for it. Economic growth is there and, in a way, Africa has dealt with the economic and financial crises better than Europe has done.
Africa is much more organised and much stronger - even more than the European Commission - and has more power in the form of the African Union. At the same time it would be wrong to compare the African Union with the European Union, because they are different types of Unions and we should not try to compare them one to one. However, it is very clear that there is an African Union.
It is also important that Africa understands its power in the international arena. African countries are looking for representation in accordance with their political way. That means that this summit is a very particular summit. It is definitely not a donor/recipient summit. It is a summit that perhaps may not even be very high profile, but we need to make that relation thrive.
I believe that we need to address two critical issues. One is a more simple issue: that achieving the Millennium Development Goals (MDGs) should be done in a sustainable way through inclusive growth. That is why we address the issue of energy. That is why much focus is placed on sustainable agriculture, because without it our results in achieving MDGs and fighting poverty and providing more stability will be under threat.
The second issue is very serious political debate. Yes, good governance and human rights are on the agenda. But it is not the case any more that one side is listening and the other one is making its point. It is a two-way street. On the one hand, that is a challenge and on the other hand it is an opportunity. Human rights and good governance are for us the backbone of stability in our societies. It is not that we wish to preach. However, we believe you cannot achieve the MDGs and eradicate poverty without addressing these issues.
That means that in all the programmes that we address, good governance is key. In the ex-ante procedure, we do not engage with governments where we see no hope of good governance. We then go on to deal with NGOs; we try to support the population by other means. However, in each and every project we increasingly emphasise the role of good governance and human rights.
Sustainability is also to the fore in our policy. We do not finance the Serengeti projects, for example. No EU money is involved in any project that damages the environment. Each project is evaluated on the basis of an environmental impact assessment. We have a very sustainable approach to the projects. But at the same time it is very clear that we cannot expect that a continent that will double its population in a very short time will not have an impact on the environment.
And again, our role now in the current situation is really to look for sustainable growth; and renewable energy is the key to providing such a type of growth.
I believe that this is a very particular summit. It is a summit that is not so much about political slogans, but more about the trust that already exists. That is rather fragile. We could benefit from a lot from these relations, but there could be a lot of damage.
I believe that this summit will have a lasting impact, because I believe that the emphasis is on the right areas. We are looking from Africa's point of view at Africa's political role. We have provided a lot of support to bring Africa to where it is today, and we are committed to moving Africa forward with our support, and definitely by encouraging Africa to have ownership of the processes in Africa.
Madam President, ladies and gentlemen, somewhat by way of a complement to what the Commission has just told us and by way of a conclusion, I should like to tell you that the third European Union-Africa summit in Tripoli must send an important political signal aimed at deepening our cooperation with Africa in the years to come.
It will be about better cooperation on the challenges faced by the two continents, about better exploitation of the possibilities offered by the combination of their enormous potential and about better coordination of our positions on the international stage. African and European leaders will not fail to find pointers for the road to follow. In this debate, we have heard a number of specific pointers, which we shall obviously not fail to pass on. All contributions, particularly those made by parliamentarians, are welcome.
I should also like to reply to one question in particular. A number of you have specifically mentioned the economic partnership agreements which, it is true, are a sensitive issue, and which were already a significant cause of disagreement at the 2007 Lisbon summit. Given the strong reluctance on the part of Africa to conclude economic partnership agreements, it is true that certain players have asked for a political signal that we are taking account of the African position; others argue for a much more proactive and positive approach on the nature of our proposals.
At the summit, our genuine feeling is that it will be best as far as this issue is concerned to look for an agreement to reopen these negotiations in any case.
The debate is closed.
The vote will take place during the next part-session in December.
Written statements (Rule 149)
in writing. - (PT) The Africa-EU strategic partnership established in 2007 at the Lisbon Summit allowed the two continents to define common interests and strategic objectives, going beyond traditional EU development policy. The objectives outlined were put into practice with the adoption of the Joint Africa-EU Strategy and the 2008-2010 action plan which sets out eight priority areas: peace and security; democratic governance and human rights; trade, regional integration and infrastructure, the millennium development goals, energy, climate change, migration, mobility and employment, science, information society and space. The third Africa-EU Summit, to take place in Tripoli, the capital of Libya, will have 'Investment, economic growth and job creation' as its theme, with the aim of outlining long-term joint guidelines in these areas, while safeguarding the priorities set out in the EU 2020 strategy. I believe that this is an opportunity for Portuguese traders to make closer connections in the African market as part of their business networks, but the issues of insecurity and the high levels of crime perpetrated by the Portuguese community, particularly the Madeiran Community resident in South Africa, must nevertheless be addressed. It is therefore vital to strengthen and develop concrete and concerted cooperation, and simultaneously adapt it to new challenges in international relations.